i          i        i                                                                        i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-08-00692-CR

                                          IN RE Jesse MENDEZ

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: October 29, 2008

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On September 15, 2008, relator Jesse Mendez filed a petition for writ of mandamus, seeking

to compel the trial court to rule on a motion for new trial. On October 14, 2008, the trial court

signed an order denying relator’s motion for new trial. In light of the trial court’s action, the

complaint presented in relator’s petition is now moot. Accordingly, the petition for writ of

mandamus is denied as moot.

                                                            PER CURIAM

DO NOT PUBLISH




           1
         … This proceeding arises out of Cause No. 2006-CR-3128-B, styled State of Texas v. Jesse Mendez, in the
144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.